Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffery Kelly on 7/21/22.

The application has been amended as follows: 

In claim 1, line 4, delete, “channel in a second chip, the channel” and insert plurality of channels in a second chip, the plurality of channels 
In claim 1, line 6, delete, “channel” and insert plurality of channels
In claim 1, line 7, after, “to the” insert at least one
In claim 1, line 8, after, “sorting structure” inert, in each of the plurality of channels
In claim 1, line 9, delete, “channel” and insert plurality of channels
In claim 1, line 11, delete, “channel” and insert plurality of channels
In claim 1, line 13, after, “a fourth set of” insert one or more
In claim 1, line 13, after, “ the fourth set of” insert one or more
In claim 1, line 15, after, “a fifth set of” insert one or more
In claim 1, line 15, after, “ the fifth set of” insert one or more
In claim 1, line 17, after, “a sixth set of” insert one or more
In claim 1, line 17, after, “ the sixth set of” insert one or more

In claim 7, line 2, delete “channel” and insert plurality of channels
In claim 7, line 2, after, “wherein the” insert at least one
In claim 7, line 5, after, “pillers in the” insert at least one

In claim 13, line 2, delete “channel” and insert plurality of channels

In claim 15, line 2, delete, “vias” and insert one or more vias in the second chip or at least one of the one ore more vias configured for communication with the first, second, and third reservoirs in the first chip

In claim 16, line 2, after “sixth sets of” insert one or more 

In claim 18, line 3, delete “a channel” and insert a plurality of channels
In claim 18, line 3, delete “ the channel” and insert the plurality of channels
In claim 18, line 6, delete “the channel” and insert each of the plurality of channels
In claim 18, line 11, after “monolithic sorting structure, “insert in each of the plurality of channels
In claim 18, line 15, after “structure” insert in each of the plurality of channels


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:   Claim 1 is allowable because the prior art of O’Conner et al. (US 2002/0185183) and Inglis et al. (US 2008/0023399) do not teach a method, comprising: forming at least first, second and third reservoirs in a front side of a first chip, the first reservoir being configured to hold a sample fluid containing macromolecules; forming a plurality of channels in a second chip, each of the plurality of channels having at least one monolithic sorting structure configured to sort macromolecules from the sample fluid; forming a first set of vias in the second chip configured to couple the least one monolithic sorting structure in each of the plurality of channels for sorting; forming a second set of vias in the second chip configured to couple the plurality of channels to the second reservoir; forming a third set of vias in the second chip configured to couple the plurality of channels to the third reservoir; forming a fourth set of one or more vias in the first chip, the fourth set of one or more vias having respective openings in a backside of the first chip and being configured as an inlet to the first reservoir; forming a fifth set of one or more vias in the first chip, the fifth set of one or more vias having respective openings in the backside of the first chip and being configured as an outlet for the second reservoir; and forming a sixth set of one or more vias in the first chip, the sixth set of one or more vias having respective openings in the backside of the first chip and being configured as an outlet for the third reservoir.
Claim 18 is allowable because the prior art of O’Conner et al. (US 2002/0185183) and Inglis et al. (US 2008/0023399) do not teach a method for forming an apparatus for sorting of macromolecules in a sample fluid, the method comprising: forming a plurality of channel in a first side of a first chip of the apparatus, the plurality of channels having at least one monolithic sorting structure configured to sort macromolecules from the sample fluid; forming a first set of vias in the first chip, the first set of vias having respective openings in a second side of the first chip opposite the first side, the sample fluid being provided to the channel through the first set of vias; forming a second set of vias in the first chip, the second set of vias having respective openings in the second side of the first chip and being configured for receiving macromolecules in the sample fluid greater than or equal to a prescribed dimension sorted by the at least one monolithic sorting structure; forming a third set of vias in the first chip, the third set of vias having respective openings in the second side of the first chip and being configured for receiving macromolecules in the YOR920150812US02 (2710-31 DIV)18sample fluid less than the prescribed dimension sorted by the at least one monolithic sorting structure in each of the plurality of channels; and forming first and second seals covering the first and second sides, respectively, of the first chip.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797